CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated November 13, 2013, relating to the financial statements and financial highlights which appear in the September 30, 2013 Annual Report to Shareholders of The Marsico Investment Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights”, “Independent Registered Public Accounting Firm" and "Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Denver, CO January 28, 2014
